Citation Nr: 0027033	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1952 to August 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO declined to reopen the veteran's claim of 
entitlement to service connection for diabetes mellitus. 

This case was previously before  the Board in September 1998.  
At that time the Board denied entitlement to service 
connection for pes planus as not well grounded.  The issue of 
whether new and material evidence has been submitted to 
submitted to reopen a claim for service connection for 
diabetes mellitus was remanded to the RO for additional 
development.  That development having been completed the case 
is once more before the Board for final appellate review.  

A historical review of the record shows that in an unappealed 
rating decision of September 1977, the RO initially denied 
service connection for diabetes mellitus as not shown in 
active service or to a compensable degree within one year 
following separation from active duty.   

In an informal hearing presentation in September 1996 the 
veteran's representative raised the issue of clear and 
unmistakable error (CUE) in the prior RO rating decision of 
September 1997 denying entitlement to service connection for 
diabetes mellitus.  As the RO has not addressed such issue, 
it is referred to the RO for appropriate adjudicatory action 
as it is not inextricably intertwined with the certified 
issues on appeal. See VAOPGCPREC 14-95.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for diabetes mellitus when it issued an unappealed 
rating decision in September 1977; The RO held that diabetes 
mellitus was not present in active service or shown to the 
required degree within one year following service separation.

2.  Evidence submitted since the September 1977 RO rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The claim for service connection for diabetes mellitus is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1977 final rating 
decision wherein the RO denied entitlement to service 
connection for diabetes mellitus is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).

2.  The claim for service connection for diabetes mellitus is 
well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the final September 
1977 unappealed rating decision wherein the RO denied the 
claim of entitlement to service connection for diabetes 
mellitus is reported in pertinent part below:

The service medical records including pertinent laboratory 
studies were silent for diabetes mellitus.  The veteran's 
March 1972 discharge examination was silent for diabetes 
mellitus.  A urinalysis study was negative for sugar.  

The postservice medical evidence first showed evidence of 
adult onset diabetes mellitus in March 1974 by glucose 
tolerance test (GTT).  

An unappealed rating decision of September 1977, the RO 
initially denied service connection for diabetes mellitus as 
not shown in active service or to a compensable degree within 
one year following separation from active duty.

Evidence subsequently received included a service laboratory 
study in October 1970 showing a GTT value of 266 and 
considered abnormally high.  It was noted that attempts were 
made to notify the veteran of the results.

Also submitted were postservice medical records along with 
Social Security Administration records showing continued 
treatment for adult onset diabetes from a time dated more 
than one year following separation from active duty.

Also submitted was correspondence allegedly signed by a 
general medical officer at Bergstrom AFB in Texas dated 
January 15, 1973.  This correspondence was, and indicated 
that the veteran had been treated for adult diabetes mellitus 
since January 15, 1973.  A reference was also made to testing 
which was conducted in October 1973. 


Criteria

If no notice of disagreement is filed within the prescribed 
period the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5108.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the  adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have  now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors  of commission or 
omission in the preparation of the prior report or  reports 
and identified as such.  The retroactive evaluation of 
disability  resulting from disease or injury subsequently 
service connected on the  basis of the new evidence from the 
service department must be supported  adequately by medical 
evidence.  Where such records clearly support the  assignment 
of a specific rating over a part or the entire period of time  
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c)(1999).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling Hodge, 
supra, the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

Any statutory tribunal must ensure it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated and 38 
U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Therefore, regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The governing legal criteria in this case include 38 U.S.C.A. 
§§ 1110, 1131 (West 1991) which provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  

The provisions of 38 C.F.R. § 3.303(d) (1999) provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

If the disorder is diabetes mellitus then service connection 
may be granted if it is manifest to a degree of 10 percent or 
more within one year of date of termination of such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for diabetes mellitus which the RO denied 
in September 1977. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only not previously of 
record, but also not merely cumulative of evidence previously 
of record.

In September 1977, the RO initially denied service connection 
for diabetes mellitus as not shown in active service or to a 
compensable degree within one year following separation from 
active duty.

Following a comprehensive review of the record, the Board 
notes that the pertinent new evidence submitted since the RO 
decision in September 1977 consists an abnormally high GTT 
laboratory study in service.  This piece of medical evidence 
is new in that it was not previously considered by prior RO 
or Board decisions.  

Importantly, since the added new medical evidence is 
suggestive of the onset of diabetes mellitus in service such 
evidence bears directly and substantially on the specific 
issue at hand and is neither cumulative nor redundant; and by 
itself or in combination with the other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional 
evidence is both new and material as it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's diabetes mellitus.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
diabetes mellitus is reopened.  38 C.F.R. § 3.156(a).  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under section 3.156 
to reopen the claim, and if so, VA must determine whether the 
claim is well grounded based on a review of the all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently issued a decision in which it 
held that the Court had impermissibly exceeded its authority 
by assuming that veteran's claim to be reopened and then 
going on to find that it was not well grounded.  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).

The Board had previously denied the claim, holding that new 
and material evidence had not been presented.  This decision 
was based on the test under Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Subsequent to this decision, the Federal Circuit issued the 
Hodge decision which changed the "new and material" test. 
The test went before the Court.  Rather than remanding the 
case to the Board for consideration of the new standard, the 
Court simply found that the claim was reopened under the new 
standard and went on to find that it was not well grounded.  
Winters v. West, 12 Vet. App. 203 (1999).

This decision was appealed to the Federal Circuit.  The 
Federal Circuit concluded that the Court had exceeded its 
authority by reopening the claim and finding it to be not 
well grounded prior to "DVA" ruling on the issue under the 
new Hodge standard.  See Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).

The Federal Circuit held that "only the DVA (acting on 
behalf of the Secretary) has the authority to reopen a 
claim."  The Federal Circuit further held that the Court's 
application of the new rules without notice deprived the 
veteran of the opportunity to present evidence on the well-
grounded claim issue before the original triers of fact, 
noting that the veteran was only concerned with attempting to 
demonstrate that he had presented new and material evidence 
under the Colvin standard.  Id.

As a result, the Federal Circuit concluded that the case 
should be remanded to the Board so it could reevaluate under 
the correct standard in order to determine whether the 
"DVA" correctly determined that new and material evidence 
had not been presented.  Id.

The Board notes that the postservice evidence shows that 
diabetes mellitus was first diagnosed approximately in early 
1974 based on an abnormal GTT.  The recent evidence added to 
the record shows that an abnormally high GTT level was first 
demonstrated during active duty.  Attempts were made to 
notify him of the results in service; However, the record 
lacks any pertinent follow-up until after separation from 
active duty. 

Clearly, the inservice laboratory study showing an abnormally 
high GTT level presents a plausible basis for well grounding 
the claim for service connection of diabetes mellitus.  The 
record contains competent medical evidence of a current 
disability diagnosed as diabetes mellitus with a nexus to 
active duty.  The three elements of a well-grounded claim 
have been met.  In this regard, for the purpose of 
determining whether a claim is well grounded, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed at the merits stage.  See 
King v. Brown, 5 Vet.App. 19 (1993).  The Board thus holds 
that the veteran has submitted a well-grounded claim. 

Additional development of the record is needed in order to 
supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue as the Board's medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Such matter will be addressed in the Remand portion 
of the decision.  38 U.S.C.A. § 5107(a).  







ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, the appeal is granted in this regard.

The veteran having submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal to this extent is granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Where an appellant presents a well-grounded claim for VA 
benefits, VA has a statutory duty to assist the appellant "in 
developing the facts pertinent to the claim" at the merits 
stage of the adjudication. 38 U.S.C. § 5107(a) (West 1991); 
see Allday v. Brown, 7 Vet. App. 517, 526 (1995).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In view of the above discussion the Board is of the opinion 
that the RO should afford the veteran a comprehensive VA 
examination by a specialist in endocrinology in order to 
determine the nature, extent, etiology and date of 
approximate onset of diabetes mellitus. 

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to service 
connection for diabetes mellitus pending a remand of the case 
to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his diabetes 
mellitus from separation from active duty 
in August 1972 to March 1974.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured. 

2. The veteran should then be afforded a 
VA examination by specialist in 
endocrinology to determine the nature, 
extent, etiology and date of approximate 
onset of diabetes mellitus.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that 
diabetes mellitus had its onset in 
service in view of the abnormally high 
GTT in March 1970.  The claims file must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full and in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	CHRISTOPHER B. MORAN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



